PER CURIAM.
Ronnie Helium petitions this court for a writ of mandamus, complaining that the Circuit Court for Bay County has failed to act on his motion for postconviction relief in case number 00-2799-CF in a timely manner. The motion has been pending for over nine months and the state has yet to file a response as ordered by the circuit court. We are compelled to agree that the delay is unreasonable and, accordingly, grant relief. See Bernard v. State, 734 So.2d 606 (Fla. 1st DCA 1999).
The circuit court is directed to act on the motion for postconviction relief within 30 days of issuance of mandate in this cause by either disposing of the motion without a hearing or, if a hearing is found to be necessary, entering an order setting a hearing to be conducted within a reasonable time thereafter.
PETITION GRANTED.
ALLEN, PADOVANO and HAWKES, JJ., concur.